Rogers, J.
— This is a bill in equity filed by the complainants as members of a church incorporated by the commonwealth of Pennsylvania, by the name of “The Associate Congregation in the City of Philadelphia.” The complainants are members of the church, and the defend*232ants are the trustees of the corporation, certain ruling elders of the congregation, the Rev. C. Webster, claiming to be the pastor thereof, and the corporation itself. The object of the bill is, to compel the defendants, (who, it is alleged, have refused, and still refuse to do so, contrary to their duty, and the principles, rules and order of the church) to permit clergymen, in full communion with the presbytery and synod, and who adhere to the principles and practice of the associate church, with which they are in connexion, to minister to the congregation in the church edifice, and that the trustees may be compelled to appropriate the profits to the support of such ministry, and none other; that the trustees and C. Webster, who with the assent of the trustees, has officiated in the church, not being a qualified minister in full communion with the said presbytery and synod, and who does not adhere to the principles and practice of the associate church, having been suspended from his office, may be compelled to account for the property since the time of his suspension; that the trustees may be removed from office for their breach of trust, and others appointed in their stead, and that the books, papers, records and property of the said congregation, be delivered to such new trustees; that the said Webster may be restrained and enjoined from officiating in any way as minister in such corporation, or from intermeddling with the spiritualities or temporalities thereof, and that the trustees and ruling elders be also restrained and enjoined from permitting the said Webster so to do, and from appropriating said property in any other way than for the support of a minister in regular standing and full communion as aforesaid, and settled according to the principles and practice of the associate church; and, finally, from interfering with the occupation of the said church edifice by the complainants and other members of the congregation who adhere to the said presbytery and synod, in order to the administration of divine ordinances according to the faith and discipline of the associate church.
*233The complainants, being- proved to be citizens of the commonwealth, and members of the corporation and the church, have the undoubted right to file a bill, alleging the grievances of which they complain, and requesting relief, such as contained in the prayer of their bill. If the allegation stated be true, and there be nothing to make this an exception to the general rule, it is the duty of the court to grant relief, without any regard to the comparative numbers of the respective parties in the congregation. Such considerations cannot enter into the merits of the case. The cause must be ruled on adjudged cases, which are uniform, so far as this question is concerned.
The statement in the prayer of the bill, which shows the objects sought to be attained by the bill, also shows that there is nothing in the first point of the defendants, viz., that the complainants have mistaken their remedy. If they are, (say they) entitled to the possession of the church and lot, they can have full and complete redress by ejectment, in which the defendants would be entitled to a jury trial. That if the complainants are the persons entitled to the possession of the lot and buildings, they can recover, in ejectment, not only the possession, but the mesne profits. I agree, that if the complainantslcan, (as is alleged) have full and complete redress by ejectment, a court of equity has no jurisdiction, and it would be our duty to refer it to the appropriate tribunal; as it is a rule in equity, well settled, that when a person has adequate relief at law, chancery will not entertain jurisdiction. But cases where chancery has refused to interfere are where the remedy was full, complete and adequate. It is true, in an ejectment, the complainants, if they have title, may recover the possession of the premises and mesne profits; but that is the extent of the redress to which they would be entitled. A very general ground is asserted for the jurisdiction of a court of equity, and that is, not that there is not a remedy at law, but that the remedy is more complete and adequate *234in equity, and besides it prevents a multiplicity of suits. 1 Story's Eg. § 437. But ejectment would not be a complete remedy, as is obvious from the prayer of the bill. The redress would be inadequate to the occasion; and, as the remedy is more complete and adequate in equity, and has the further recommendation that it prevents a multiplicity of suits, we dismiss this part of the respondents’ defence.
The exceptions already noticed are formal, rather than striking at the substance and real merits of the question, and perhaps the objection which I am now about to examine comes within the same category, being in the nature of a dilatory plea, leaving the principal points in the case entirely untouched. I allude to the allegation, that the respondents’ cause has been regularly appealed, and is now pending before the only proper and competent tribunal, the united associate synod of original seceders in Scotland, who are the lawful successors of the general associate synod of Scotland, according to the compact of 1788, which has been recognised, as is alleged, and acted upon by both parties, down to the present time. If, on investigation, it should be as stated, I should think it my duty to dismiss the bill, or, at any rate, delay proceeding in this case, until the question there pending should be decided by the only competent tribunal. For the decisions of ecclesiastical tribunals, in all cases on doctrine, order, and discipline, are conclusive in the common law courts. Indeed, we are not competent to judge of nice questions of theology, arising out of their respective discipline or doctrine. We leave it to those who make it the business of their lives to master the intricate and perplexing questions which often arise in the various protestant churches, and sometimes even in the infallible church itself.
That there was a reciprocal right of appeal existing between the associate presbytery of Pennsylvania, and the associate synod of Scotland, from at least the year 1788, and continued for a considerable length of time, appears to *235be placed by the evidence beyond all doubt. It, however, is not so clear, that this right of appeal has been recognised by the respective churches, since the establishment of a synod by the associate church in this country. But, be this as it may, before we can agree to suspend the action of the court, we must be satisfied that an appeal has been taken, and the grounds of the appeal. When the question was asked, — from what the defendants had appealed, when, and by whom the appeal was taken, — no satisfactory answer was given. It must be remarked, the right of appeal is limited, and only lies in the case of any difference which may arise in the presbytery of Pennsylvania, about the profession of the faith, or any truth or duty affecting their connexion with the associate synod of Scotland. As to what relates to scandals, or causes of a personal or private nature, the associate synod of Scotland do not undertake to assume jurisdiction. They wisely judge the prosecution of such appeals would be inexpedient and improper, at such a distance. Appeals of that kind, as they say, they have, from their intercourse with the presbytery for thirty-five years, no reason to expect. (Exhibit B, page 46, defendants’ testimony.) The appeal then being restricted within narrow limits, it is not unreasonable we should be desirous of knowing the reasons of it, the persons who made it, when it was taken, and of what errors or grievances they complain. It is more particularly necessary in this case, as we cannot tell whether the appeal was taken from the sentence of the ecclesiastical court, suspending the pastor of the church, or from errors about the profession of the faith, or any truth or duty affecting their connexion with the associate synod of Scotland. All the evidence we have of the appeal, is contained in the minutes of the presbytery formed by Messrs. M‘Naughton and Webster, the testimony of M'Naughton, and a letter signed by a certain Thomas M‘Crie, directed, as I suppose, to M‘Naughton. In the proceedings of the presbytery, of *236the 11th Nov., 1845, there is this minute: “N. B. The presbytery will present all their proceedings to the first meeting of the constitutional synod for review, and will abide by their decision.” Mr. M‘Naughton says, the presbytery did present their proceedings in writing to the constitutional synod, but when, he has not informed us, nor has he annexed a copy of his communication! He says, he has an answer from the synod; and in proof of it, produces the letter already referred to, signed by Thomas ' M'Crie, an individual of whom we know nothing, except what is derived from his own letter. If the defendants had produced a certificated extract from the minutes of the constitutional synod, verified by oath, containing a certificate that an appeal had been filed, accompanied with a copy of the communication from the presbytery, there would be some evidence of the fact.. But all we have to rely on is proof that a written communication was made, which is not produced, and the letter of Thomas M‘Crie, of whom we know nothing, not under oath, stating that it had been received and read, at a pro re nata meeting, called in June, 1847. At that meeting, the synod came to a resolution somewhat, as the writer states, in the following terms. That in the absence of all representation from the other party in this case, and at such a distance from the scene of action, necessarily prevented from gaining a full and accurate knowledge of the facts, the synod found itself unable to pronounce any opinion on the question, and remits it for further consideration, till next ordinary meeting. It appears that no representation or statement was made' by the synod of the associate church on this side of the Atlantic. Why this was — from what cause this omission arose, we know not. Whether it proceeded from want of notice of the pretended appeal, or other cause, it would be useless to conjecture. The letter is dated the 7th Sept., 1847; of course, the next ordinary meeting would be some time in the following year. Since then, we have no farther *237information as to the action of that body, and perhaps it is not an unreasonable presumption that none is intended, as the proposition or overture of synod, to which such objection is made, being rejected by the presbyteries, further proceedings have not been had in favour of the union of the associate and associate reformed churches. It must also be remarked, that no proof has been given of notice of the appeal to the synod, and the presumption is, that none was given. Taking all the circumstances into consideration, I have come to the conclusion, it would be unjust to the complainants to dismiss their bill, or to. delay' proceedings on that account.
And this brings me to the consideration of the remaining point, on which the rights of the parties must ultimately depend. The defendants insist, that the founders of the associate congregation in this city retained their temporalitiés in their own hands, and transmitted them to their congregational successors, to be managed in manner and form as set forth in the deed conveying the property to them, and in their act of incorporation. That they did not subordinate their property to any ecclesiastical court whatever, nor did they leave it subject to the direct or indirect action of any such court. And, further, that the right of secession is fundamental in every branch of the associate church, whenever any may judge such a step proper or necessary: and all the ecclesiastical censures which the majority may inflict upon the seceding minority are held to be absolutely null and void, in every particular.
In support of the first proposition, the defendants rely on the following clause of the deed for the property in controversy. Now, “ be it known, that the said trustees, and their successors in office, do hold the said church and lot of ground in trust for the associate congregation in the city of Philadelphia, who adhere to the religious principles expressed in a declaration and testimony for the doctrine and order of the church of Christ, agreed to at Pequa, the 25th *238day of August, one thousand seven hundred and eighty-four, by the associate presbytery of Pennsylvania.” And also on the charter, which is to the same purport. The defendants contend, that the founders did not intend to subject their property to any ecclesiastical court, nor did they leave the congregation subject to the direct or indirect action of any such court. That all that is required is, that the cestuis que trust should adhere to the religious principles expressed at Pequa, in 1784. That there is no allegation, much less any proof, that the defendants, or those whom they represent, have in any particular departed from those principles. On the contrary, it is their strict adherence to those principles, and their refusal to depart from them in any, the slightest particular, that has brought upon them this suit. If this be true, then I agree the cause is with the defendants. Thus, in The Presbyterian Church v. Johnston, 1 W. & S. 1, which was the case of a presbyterian church refusing to acknowledge either the old or new school general assembly, the chief justice, on page 40, puts the decision in the case on the fact, that no particular presbyterian connexion was prescribed by the founders, or established by the charter. So, in Miller v. Gable, 2 Denio 511, the vice-chancellor says, “I think there is a plain distinction, in sound reasoning, and supported by authority, between the dedication of property to support peculiar tenets, and its dedication to support such tenets in connexion with, and in subjection tb, a particular church government.” And again, he says,Property may be given to the support of tenets, without subjection to any ecclesiastical power which upholds those tenets.” The chancellor relies on the case of Den v. Bolton, 7 Halst. 206, as illustrating and supporting the above principle. The result of. the cases I take to be this, that when it appears that it is not dedicated to support tenets in connexion with a particular church government, then it is not subject to> any ecclesiastical power which upholds those tenets. If, *239then, it appears that the deed of the property, the declaration of trust, and the charter, are to be so construed,.I agree there is an end of the complainants’ bill, which must foe dismissed.
These principles being conceded, let us examine the first point in connexion with these tests. The proposition is, that the church and property belong to a corporation adhering to certain principles, and not to one in subordination to, or connexion with, any particular ecclesiastical jurisdiction.
The defendants seem to consider, that inasmuch as there is nothing in the deed of trust, or charter, which expressly, or by necessary implication, makes it in subordination to any ecclesiastical court, no allusion to any church, or presbytery, or synod, or other ecclesiastical body, to which the congregation must belong, the result is, that this congregation or corporation must be taken, not in subordination to, or connexion with, any particular ecclesiastical connexion. But I cannot agree to this view of the principle; for the very reverse of it is the true rule; particularly as applied to a presbyterian church: primé facie, they are subject to the jurisdiction of the ecclesiastical courts, and if they wish exemption from their jurisdiction, it is necessary for them to show most clearly that such was the intention of the founders of the church. It may, in truth, be matter of much doubt, whether the presbyterian church would admit into their connexion any congregation, which would in their charter, or otherwise, claim an exemption or independence of the ecclesiastical courts .of the church. They could not, I think, agree to do so, consistently with their belief, that the ecclesiastical courts are a divine institution, and that due obedience and subordination are due to their decisions. It would, in fact, be admitting to their communion a connexion not presbyterian, but a quasi congregational or independent church. But, be this as it may, let us examine the case on the grounds the defendants have chosen to place it.
*240The circumstances, say the defendants, under which the congregation was originally organized, the occasion of forming it, and the men by whom it was done, and who originally composed it, show their object to have been, to secure their property for the use of those who held and should adhere to certain principles, whether they were, or were not, in subjection to, or in connexion with, any particular ecclesiastical body. In support of these views, the defendants gave a history of the causes which led to the formation of the congregation, which it would swell this opinion to an unreasonable extent to incorporate; it having resulted, as they say, in the loss of their property in Spruce street, by its being in trust, not only for those who held certain principles, but by their being required to be in connexion with a particular ecclesiastical body: accordingly, the Rev. William Marshall, and those who had been turned out with him, determined to protect any property they might thereafter acquire from being affected by any ecclesiastical body, or the censures of any such body. The founders were anxious to secure adherence to principles, not to ecclesiastical bodies.
Now, giving this view of the case all the weight to which it may be justly entitled, and granting that the Rev. Mr. Marshall, and those who acted with him, endeavoured to prevent this, and all other acquired property from being interfered with and affected by ecclesiastical censure, decision or sentence, the question recurs, — what is the proper construction of the words used in the instrument by which they have declared the uses, intents, and purposes for which the property should be holden ? The language employed is the best exponent of the intention of the parties to a contract or declaration of trust. Extraneous evidence and circumstances may be resorted to, in aid of a doubtful construction, although it cannot be legitimately used to control the obvious meaning of the language which parties have chosen to employ. The first remark which I *241feel myself bound to make is, if the intention of Mr. Marshall, and those who acted with him was as the defendants contend, they have been very unfortunate in the language they have used to express their meaning. And this is the more remarkable, because all difficulty on this head could have been so easily obviated by the addition of negative terms, namely, — but not in subordination to, or connexion with, any particular ecclesiastical jurisdiction. This was so obvious, that I cannot help believing this course would have been adopted by such a sagacious man as Mr. Marshall, if he and those who acted with him, were as desirous as represented to protect their property from being interfered with, or in any manner affected, by ecclesiastical censure, decision or sentence. But the truth of the matter, I presume is, that although Mr. Marshall, when smarting under his supposed wrongs, may have entertained such views, yet, when he had time to reflect, he recollected he was a presbyterian, and not a congregationalist; and hence, he omitted from the declaration, and the charter, all negative words of the description above suggested, and all words calculated to convey that idea. Hence, whatever may have been their intention originally, we are not without reasons for believing, that intention may have been modified or changed. Such an inference is by no means improbable, when we advert to the declaration of trust, and the charter. The words of the declaration of trust and charter, as above stated, are, that the church and lot of ground are to be held in trust for the associate congregation, who adhere to the religious principles expressed in a declaration and testimony for the doctrine and order of the church of Christ, agreed to at Pequa, &c. In order to understand the meaning of the parties, we must resort to the declaration itself, and inquire, what is meant by religious principles, as expressed at Pequa ? What is to be understood as the doctrine and order of the church of Christ, as then agreed to ? The declaration at Pequa, be it observed, *242expressly recognises the Westminster confession of faith, as they are received in the declaration and testimony. “It belongeth to synods and councils (vide 31st chapter, § 3, confession of faith) ministerially to determine controversies of faith, and cases of conscience; to set down rules and directions for the better ordering of the public worship of God, and government of his church; to receive complaints in cases of mal-administration, and authoritatively to determine the same, which decrees and determinations, if consonant to the word of God, are to be received with revevence and submission, not only for their agreement with the word, but also for the power whereby they are made, as being an ordinance of God, appointed thereunto, in his word.” And in accordance with this, are the ordination vows of ministers in the church; vows, be it remarked, which the Rev. Messrs. Webster and M‘Naughton must have taken at their ordination. They acknowledge their belief in the whole doctrine of the confession of faith and catechisms, larger and shorter, agreed upon by the assembly of divines at Westminster, as received in the declaration and testimony. And they expressly acknowledge presbyterial church government to be a divine institution, and appointed by Jesus Christ, the only king, head and lawgiver of the church; to continue in it to the end of time. If there be any thing clear, it is, that it is the belief of all who adhere to that denomination of Christians, that presbyterial church government is a divine institution; that this is one of the fundamental principles of all presbyterian churches, including the associate church, and all those who adhere to the principles agreed to at Pequa. Indeed, the wonder is, that this should be doubted by any person, particularly by Messrs. M‘Naughton and Webster, ordained ministers of that church.
We come now to the consideration of the next, and only remaining point of the defendants’ case, namely, — that the right of secession is fundamental, in every branch of the *243associate church, whenever any may judge such a step proper or necessary; and all the ecclesiastical censures which the majority may inflict on the seceding minority are held to be absolutely null and void, in every particular.
That the right of secession is an inherent and distinctive principle of the associate church, is fully established by the testimony of Drs. Stark, Bullions, M'Naughton, arid Beveridge, as also by the standards of the church. Thus in Gib’s Display, p. 36, 37, in note, the following language is held: “We are indeed bound at our ordination to subject ourselves under the judicatories of the church, but it is not an absolute subjection that we engage, unto. It is not a blind and implicit obedience, that we bind ourselves unto, but a subjection in the Lord; a subjection qualified and limited by the word of God, and the received and known principles of the church.” The declaration and testimony adopted at Pequa is equally clear and distinct. “We testify against those who teach that we ought not to separate from any church, because of its corruptions, and its ob-' stinacy in them, while we have just cause to believe that the ordinances of grace dispensed are blessed of God, as a means of saving sinners, and edifying saints. This is as much as to say, that we ought not to separate from a corrupt church, as long as we are assured that we leave no righteous person behind us in it, that we must continue in it, till we are assured it becomes wholly a synagogue of Satan; and that we must let a church and. state utterly perish, before we take any effectual means of restoring it. We testify also, against all those who, hearkening to such teachers, continue in communion with a church in which the truth is denied, its enemies not censured, and the' testimony of such as adhere to it suppressed or despised; especially against those who, after a door is opened, and a call given them, yet refuse to come out from such corrupt societies.” The standards of the church teach, that this right of secession is fundamental in every branch of the *244associate church, when any may judge such a step proper or necessary. Nay, not only that it is a right, but that it is a duty, to separate from a church corrupt in principle, or practice, and fallen into gross error and doctrine. They are commanded to withdraw from every brother that walketh disorderly. Gib’s Display, p. 36, 37; Alexander and Rufus, p. 209, 210; Div. Right of Presbytery, p. 255.
The history of this church, which was founded in secession, shows that this right has been perhaps too often exercised. Nor do I understand the right of secession to be denied, except so far as that the complainants contend it was improperly exercised, in this case, because the connexion between Webster and the congregation, on the one part, and the presbytery arid synod on the other, could only be rightly severed, on the part of the former, by a radical change or flagrant violation of their religious profession on the side of the latter, and that change and violation persisted in after the use of all possible means by the dissentients to reclaim the offending and erring party. Whether the secession of the congregation and pastor was right or wrong, it is not my purpose to inquire, as it cannot affect the result of the case in any way. That it was precipitate, and, with deference be it spoken, unwise, all must agree. It certainly has the appearance of a step taken to avoid a trial of charges preferred against the pastor of the church.
Leaving this part of the case, let us direct our attention to a much more pertinent and important question, namely, admitting the secession of the congregation and pastor to be correct, what are the consequences of the separation ? Have they the right to retain the property, or is it vested in such members as adhere to the great body of the associate church? And this will depend on the solution of another question, namely, whether the secession, in this instance, is to be viewed as the secession of the majority, or the secession of a minority; in other words, does the *245majority of the congregation, which the defendants undoubtedly are, or the majority of the associate church, in whose right the complainants claim, determine the right of property? The title to the estate is the real question, as is the case in all ecclesiastical disputes, professions to the contrary notwithstanding. On this point, after serious reflection, I see no difficulty. The associate church, represented by the synod, who are the real parties, are the majority; the congregation are the minority. It therefore presents the simple case of a minority, with or without cause, seceding from the majority of the church. And here let me observe, that the decisions of ecclesiastical courts, like those of every other judicial tribunal, are final, as they are the best judges of what constitutes an offence against the word of God, and the discipline of the church. A party thinking himself aggrieved by the decision of a lower church tribunal, should appeal to a higher. German Reformed Church v. Com. 3 Barr 282. That the majority retain the right, and the seceding party relinquish it, is shown by the following authorities: — Unangst v. Shortz, 5 Whart. 521; Means v. The Presbyterian Church, 3 W. & S. 303; German Reformed Church v. The Commonwealth, 3 Barr 282; App v. The Lutheran Congregation, 6 Barr 201; People v. Steele, 7 Penn. L. J. 324; The Methodist Episcopal Church of Cincinnati v. Wood, 5 Hamm. 283; Baker v. Fales, 16 Mass. 488. In the Commonwealth v. Green, it is ruled, that a popular body is known only by its government or head. In case of division, the party having the numerical superiority is entitled to represent and perform the functions of the original body.
In Den v. Bolton, Ewing, C. J., says that to constitute a member of any church, two points at least are essential; a profession of faith, and a submission to its government. It was held, that a part of a congregation, separating from, and renouncing the jurisdiction of a classis, (or presbytery) although declaring that they retained the faith and doctrines *246of the reformed Dutch church, and uniting with another classis, lost their right to the corporate property. That case is very similar to the present. The principle ' is the same, the only difference being, that they united themselves with another presbytery,-whereas here they formed a presbytery for themselves, claiming that they are the true and legitimate associate church.
In App v. The Lutheran Congregation, a devise to the Lutheran congregation in Selin’s Grove, was held to designate that portion of the old congregation which continued to worship in the old church and adhered to the government, form of worship, and doctrines in-practice when the bequest was made.
In the case of the People v. Steele, S. C. New York, 7 Penn. Law Journ. 324, it is held, the great and paramount duty of trustees of religious corporations is to see that the temporalities committed to their charge are fairly and fully devoted to the purposes of their founders; and consequently, when the intention of the- donors was the establishment of a methodist episcopal church, in connexion with the general church of that denomination, the act of the trustees in refusing to receive a preacher appointed by the bishop, is an act of insubordination. The intention of the donors can be inferred from the terms of the grant, and the cotemporaneous acts of parties. The trustees cannot be excused in their insubordination, beeadse they are sustained by a majority of those to whom they owe their appointment. That authority applies to the present case, for here the trustees have been guilty of an act of insubordination, in withdrawing themselves from the jurisdiction of the associate synod, and it is no excuse for them, that the majority of the congregation, with their pastor at their head, have been guilty of the same offence.
So also seceders from the methodist episcopal church, who organize a separate conference, and reject the office of bishop, are not entitled to any part of the property of the society from which they secede.
*247The authorities cited conclusively prove, that the defendants, who are a minority of the whole church, are not entitled to any part of the property of the church from which they thought proper to separate. In that respect, they place themselves in the same category with an individual who leaves a congregation or church of which he was a member, who, it will not be pretended, would be entitled to take with him any part of the property which belongs to the corporation or church to which he belonged at the time of his separation.
It is nothing to the purpose, that the defendants are, numerically, the majority of the corporation, nor that they remain in possession. Having separated themselves from the ecclesiastical body of the church, formed a new presbytery for themselves, the complainants, who are adhering members, by operation of law, become the corporators, and as such are entitled to the possession. Nor is this view of the case in opposition to any principle of secession, as held by the associate church. The associate church does not recognise so absurd a principle, as that any members at their mere will and pleasure have the right to secede from the majority, and, by such act, to become, or to continue to be, the true associate church, and to take with them the particular property of which the separating minority may happen at that time to have the possession, and to hold it against the will of, and to the exclusion of, the majority. In that respect, at least, they are in union with every Christian church, and it may be doubted whether any church could exist which should incorporate into their system any such destructive principle. A case cannot be found, because none such exists, either in Scotland or in this country, where any such doctrine has been advocated, much less made a rule of action. Strip this case of the. drapery with which it has been surrounded by the ingenuity of counsel, and what is its aspect? The associate synod, at least a large party of them, being desirous of a union *248with the associate reformed synod, sent down an overture to the various presbyteries in that connexion, for that purpose, according to the constitution and order of the church. The plan of the union was rejected by the presbyteries, and among others by the presbytery of which the Rev. Mr. Webster, one of the defendants, and the pastor of this church, was a member. This proposition of the synod, for it is nothing more, met in its progress with a most violent and determined opposition, and particularly from Mr. Webster, who published a book on the subject, entitled Divine and Human Rights, which contained, as the presbytery of the church, sitting at Carlisle, supposed, divers defamations and slanders of church courts, and character and motives of individuals, especially ministers of the gospel; that he had pursued divisive courses, deserving of censure, according to the word of God, and the subordinate standards of the church; that he showed contempt of the synod’s authority, coupled with injurious misrepresentations of their special acts, and slandex*ous impeachments of their motives, and lastly, that he had been guilty of such falsehood as deserved censure, according to the word of God, and the subordinate standards of the church. These serious charges, affecting his character as a man, and his standing as a Christian ministei’, were’put into proper form; the libel adopted, and ordered to be put into the hands of Mr. Webstei’. The presbytery was appointed to meet Nov. 12th, 1845, at the session room of the first associate congregation of Philadelphia; but finding the appointed place of meeting shut against the presbytery, they finally agreed to proceed to the meeting-house of the second associate congregation, and hold their meetings there. When the presbytery met, they found that Webster, instead of meeting and refuting the charge, together with F. W. M.‘Naughton, another member of the presbytery, had separated themselves from the presbytery the evening before, calling themselves the associate presbytery of Philadelphia, *249and that they had publicly declared their determination to renounce the authority of the synod, and of the presbytery appointed to try him. In consideration of these circumstances, the presbytery resolved, and they could do no less in the face of such an act of contumacy and insubordination, that these offending brethren should be suspended from the exercise of the gospel ministry and the communion of the church, until they gave satisfactory evidence of repentance.
In my judgment, Mr. Webster greatly erred. A proper respect for his own character, as a Christian minister of the gospel, ought to have induced him to meet and refute the charges alleged against him; but instead of pursuing this obvious and respectful course, which was due to himself and the church of which he was a member, the evening before the meeting appointed for his trial, he secedes from the church, and now, instead of submitting to the sentence of the court, and attempting to give satisfactory evidence of repentance, he denies that he is subject to ecclesiastical censure, and boldly insists that he and those who act with him, are the true representatives of the church organized by the secession of Marshall and Clarkson; that the defendants are in the full possession of all the doctrines, ordinances, government and discipline, which have at any time belonged to any branch of the associate church, and have hitherto conducted, and are now conducting, both their temporal and spiritual affairs, according to the true design of their founders. They further contend, they have made no secession from the associate church; they own her doctrines contained in her profession of faith, they observe the received and approved uniformity of worship, they adhere unto her presbyterian government and discipline,. according unto the word of God, and their solemn covenant engagements, and they have not been convicted of any thing in doctrine or practice to the contrary; that they strictly adhere to the religious principles expressed *250in the declaration and testimony for the doctrine and order of the church of Christ agreed to at Pequa. The defendants more than insinuate, that, instead of their seceding from the majority, the majority have seceded from them, an act of folly, (there being no necessity for it,) which majorities seldom, if ever, commit. What may be the effect of the decision of the presbytery on the standing of the Rev. Mr. Webster, as a Christian minister, it is not my province to determine. These questions are best understood by the ecclesiastical bodies themselves, and there it is my purpose to leave them. But so far as it regards the temporalities of the church, it comes within the jurisdiction of the civil tribunals of the country. In the judgment of this court, the defendants have seceded from the associate church, and have brought upon themselves all the consequences of such secession, namely, forfeiture of all the interests which they have heretofore had in the temporalities of the church. I cannot agree that they have adhered to the religious principles agreed to at Pequa, because one of the fundamental principles of the declaration and testimony is, that presbyterial government, consisting of sessions, presbyteries and synods, is of divine institution, and as such entitled to obedience, reverence and respect; and the defendants have repudiated, trampled on, and despised the jurisdiction and sentence of their court appointed to try, and who did try, and convict one of the defendants of divers grave and serious charges, alleged and proved against him.
On the whole case, the court are of opinion, and do decree, that the defendants do and shall permit clergymen in good standing, and full communion with the associate presbytery of Philadelphia, and the associate synod of North America, and who adhere to the principles of faith, discipline, and government of said associate church, to preach, teach, and administer divine ordinances, according to the established and received doctrines of said church, to the first associate congregation of Philadelphia, in the *251church edifice in Walnut street, between Fourth and Fifth streets, in the city of Philadelphia; and that the trustees, defendants, viz., said M‘Gonegal, Skilton, Donnelly, Auld, Totten, and Smith, do and shall appropriate the funds, property, and effects of said congregation, and said corporation, defendant, to the support and maintenance of such preaching, teaching, and ministration, and none other; and that the said trustees and the said Webster do account for the said property, funds and effects, and the proceeds and income thereof, since the twelfth day of November, 1845. And it is ordered that it be referred to a master to take an account, &c. And for the better taking of the said account, and discovery of the matters aforesaid, the parties are to produce before the said master upon oath, all deeds, books, and writings in their possession or power relating thereto, and are to be examined upon interrogatories as the said master shall direct; who in taking said account is to make unto the parties all just allowances. That the said M‘Gonegal, Skilton, Donnelly, Auld, Totten, and Smith be removed from the office of trustees of said congregation, and that they, and each of them, deliver to the trustees to be elected in their place by the said congregation, in pursuance of the charter of said church, all and singular, the books, property, and effects of said associate congregation. That the said Webster be, and he hereby is enjoined and restrained from preaching, teaching, or in any manner officiating as pastor or minister in said church edifice of said first associate congregation of Philadelphia, and from intermeddling in any manner with the spiritualities and temporalities of the same, — and that the said trustees, M‘Gonegal, Skilton, Donnelly, Auld, Totten, and Smith, and the said James Auld, Samuel Fulton, John M‘Elwee, Robert Lamberton, Samuel Wilson, John Wright and Thomas Sharkey, ruling elders, be and they are hereby restrained and enjoined from permitting said Webster to preach, teach, or in any manner to administer divine ordinances in said *252church edifice, and from appropriating or in any manner disposing of the funds, property or effects of said congregation and corporation, for any other purpose or object than that of the support and maintenance of a pastor or minister in regular standing, and in full communion with said associate presbytery of Philadelphia, and said associate synod of North America, duly called, settled and inducted as pastor of said congregation, according to the rules and principles of faith and practice, discipline and government, of said associate church. And further, that said defendants be restrained and enjoined from preventing or in any manner interfering with the occupation of said church edifice, by the complainants or other members of said congregation, adhering to the said associate presbytery and synod, for the purpose of having divine ordinances administered therein, according to the principles of faith and practice, discipline and government, of said associate church. And that the said defendants pay the costs of this suit, to be taxed by the clerk.*

 In the methodist episcopal church, the election and ordination of the priesthood by the general or annual' conference, the ordination of them by laying on of hands by a bishop and elders, and the fixing of their appointments by the bishop, are cardinal points — the last a distinctive one — it is the rock on which the church is founded: hence, where a charter was granted to a congregation represented by trustees, recognising their connexion with that church; an amendment to the charter whose object was obscure, was construed not to give to the trustees of the congregation the right of electing the elder in charge, the effect of which would have been to violate the fundamental articles of the discipline of the church to which the congregation professed to adhere, especially as there had been a usage of thirty years in accordance with the discipline. Com. v. Cornish, 1 Harris 288.